Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendments filed (09/24/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9 & 16, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 9 & 16 that includes: 
Claim 1:
…
“
A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a recurrent neural network component, for sequential image processing, applies deep learning neural networks to perform training and learns to identify ones of a sequence of images that contain a defined object by analyzing images that are of a first category or a second category, and employs the analysis of the images to identify a disease status of the ones of the sequence of images, wherein the recurrent neural network component performs the training prior to self-attention based training performed by an initialization component, wherein the initialization component performs the self-attention based training on a model that comprises context information associated with the sequence of images, wherein the images of the sequence of images are selected during the self-attention based training; and a localization component that extracts local information from the images selected during the self-attention based training based on the context information, wherein the localization component applies respective attention weights to the sequence of images, and wherein the local information comprises a feature map; and a suggestion component that outputs a result based on the model updated by an integration component based on an end-to-end integrated attention training framework, wherein the sequence of images are medical images associated with a defined patient and the result is a diagnosed medical condition and one or more recommended actions output based on the diagnosed medical condition.
”
Claim 9:
…
“
A computer-implemented method, comprising: performing, by a system operatively coupled to a processor, training and learning to identify ones of a sequence of images that contain a defined object by analyzing images that are of a first category or a second category, wherein the performing training and learning to identify ones of the sequence of images is performed prior to performing self-attention based training; employing, by the system, the analysis of the images to identify a disease status of the ones of the sequence of images; performing, by the system, self-attention based training on a model that comprises context information associated with a sequence of images, wherein images of the sequence of images are selected during the self-attention based training; extracting, by the system, local information from the images selected during the self- attention based training based on the context information, wherein the extracting the local 316/773,456information comprises: applying, by the system, respective attention weights to the sequence of images, wherein the respective attention weights are based on respective hidden layer state information and increases a processing efficiency, and wherein sequential information is provided as input to the respective attention weights; and. outputting, by the system, a result based on the model updated based on an end-to-end integrated attention training framework, wherein the sequence of images are medical images associated with a defined patient and the result is a diagnosed medical condition and one or more recommended actions output based on the diagnosed medical condition.
”
Claim 16:
…
“
A computer program product that facilitates attention based 416/773,456sequential image processing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: perform training and learning to identify ones of a sequence of images that contain a defined object by analyzing images that are of a first category or a second category, wherein the performing training and learning to identify ones of the sequence of images is performed prior to performing self-attention based training; employ the analysis of the images to identify a disease status of the ones of the sequence of images; perform self-attention based training on a model that comprises context information associated with a sequence of images, wherein images of the sequence of images are selected during the self-attention based training; and determine respective attention weights for the sequence of images based on received hidden layer state information for the sequence of images, wherein the respective attention weights are used to extract local information from the images selected during the self-attention based training; and output a result based on the model updated based on an end-to-end integrated attention training framework, wherein the sequence of images are medical images associated with a defined patient and the result is a diagnosed medical condition and one or more recommended actions output based on the diagnosed medical condition.
”
Regarding dependent claims 2-7, 10-13, 15 & 17-20 these claims are allowed because of their dependence on independent claims 1, 9 & 16 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661